
	

114 HR 4127 PCS: Intelligence Authorization Act for Fiscal Year 2016
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 309114th CONGRESS
		1st Session
		H. R. 4127
		IN THE SENATE OF THE UNITED STATES
		December 2, 2015Received; read twice and placed on the calendarAN ACT
		To authorize appropriations for fiscal year 2016 for intelligence and intelligence-related
			 activities of the United States Government, the Community Management
			 Account, and the Central Intelligence Agency Retirement and Disability
			 System, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Intelligence Authorization Act for Fiscal Year 2016. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Budgetary effects.
					Title I—Intelligence Activities
					Sec. 101. Authorization of appropriations.
					Sec. 102. Classified schedule of authorizations.
					Sec. 103. Personnel ceiling adjustments.
					Sec. 104. Intelligence Community Management Account.
					Sec. 105. Clarification regarding authority for flexible personnel management among elements of
			 intelligence community.
					Title II—Central Intelligence Agency Retirement and Disability System
					Sec. 201. Authorization of appropriations.
					Title III—General provisions
					Sec. 301. Increase in employee compensation and benefits authorized by law.
					Sec. 302. Restriction on conduct of intelligence activities.
					Sec. 303. Provision of information and assistance to Inspector General of the Intelligence
			 Community.
					Sec. 304. Inclusion of Inspector General of Intelligence Community in Council of Inspectors General
			 on Integrity and Efficiency.
					Sec. 305. Clarification of authority of Privacy and Civil Liberties Oversight Board.
					Sec. 306. Enhancing government personnel security programs.
					Sec. 307. Notification of changes to retention of call detail record policies.
					Sec. 308. Personnel information notification policy by the Director of National Intelligence.
					Sec. 309. Designation of lead intelligence officer for tunnels.
					Sec. 310. Reporting process required for tracking certain requests for country clearance.
					Sec. 311. Study on reduction of analytic duplication.
					Sec. 312. Strategy for comprehensive interagency review of the United States national security
			 overhead satellite architecture.
					Sec. 313. Cyber attack standards of measurement study.
					Title IV—Matters relating to elements of the Intelligence Community
					Subtitle A—Office of the Director of National Intelligence
					Sec. 401. Appointment and confirmation of the National Counterintelligence Executive.
					Sec. 402. Technical amendments relating to pay under title 5, United States Code.
					Sec. 403. Analytic objectivity review.
					Subtitle B—Central Intelligence Agency and other elements
					Sec. 411. Authorities of the Inspector General for the Central Intelligence Agency.
					Sec. 412. Prior congressional notification of transfers of funds for certain intelligence
			 activities.
					Title V—Matters relating to foreign countries
					Subtitle A—Matters relating to Russia
					Sec. 501. Notice of deployment or transfer of Club–K container missile system by the Russian
			 Federation.
					Sec. 502. Assessment on funding of political parties and nongovernmental organizations by the
			 Russian Federation.
					Sec. 503. Assessment on the use of political assassinations as a form of statecraft by the Russian
			 Federation.
					Subtitle B—Matters relating to other countries
					Sec. 511. Report on resources and collection posture with regard to the South China Sea and East
			 China Sea.
					Sec. 512. Use of locally employed staff serving at a United States diplomatic facility in Cuba.
					Sec. 513. Inclusion of sensitive compartmented information facilities in United States diplomatic
			 facilities in Cuba.
					Sec. 514. Report on use by Iran of funds made available through sanctions relief.
					Title VI—Matters relating to United States Naval Station, Guantanamo Bay, Cuba
					Sec. 601. Prohibition on use of funds for transfer or release of individuals detained at United
			 States Naval Station, Guantanamo Bay, Cuba, to the United States.
					Sec. 602. Prohibition on use of funds to construct or modify facilities in the United States to
			 house detainees transferred from United States Naval Station, Guantanamo
			 Bay, Cuba.
					Sec. 603. Prohibition on use of funds for transfer or release to certain countries of individuals
			 detained at United States Naval Station, Guantanamo Bay, Cuba.
					Title VII—Reports and other matters
					Subtitle A—Reports
					Sec. 701. Repeal of certain reporting requirements.
					Sec. 702. Reports on foreign fighters.
					Sec. 703. Report on strategy, efforts, and resources to detect, deter, and degrade Islamic State
			 revenue mechanisms.
					Sec. 704. Report on United States counterterrorism strategy to disrupt, dismantle, and defeat the
			 Islamic State, al-Qa’ida, and their affiliated groups, associated groups,
			 and adherents.
					Sec. 705. Report on effects of data breach of Office of Personnel Management.
					Sec. 706. Report on hiring of graduates of Cyber Corps Scholarship Program by intelligence
			 community.
					Sec. 707. Report on use of certain business concerns.
					Subtitle B—Other matters
					Sec. 711. Use of homeland security grant funds in conjunction with Department of Energy national
			 laboratories.
					Sec. 712. Inclusion of certain minority-serving institutions in grant program to enhance recruiting
			 of intelligence community workforce.
				
 2.DefinitionsIn this Act: (a)Congressional intelligence committeesThe term congressional intelligence committees means—
 (1)the Select Committee on Intelligence of the Senate; and (2)the Permanent Select Committee on Intelligence of the House of Representatives.
 (b)Intelligence communityThe term intelligence community has the meaning given that term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)).
 3.Budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go-Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Senate Budget Committee, provided that such statement has been submitted prior to the vote on passage.
		IIntelligence Activities
 101.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2016 for the conduct of the intelligence and intelligence-related activities of the following elements of the United States Government:
 (1)The Office of the Director of National Intelligence. (2)The Central Intelligence Agency.
 (3)The Department of Defense. (4)The Defense Intelligence Agency.
 (5)The National Security Agency. (6)The Department of the Army, the Department of the Navy, and the Department of the Air Force.
 (7)The Coast Guard. (8)The Department of State.
 (9)The Department of the Treasury. (10)The Department of Energy.
 (11)The Department of Justice. (12)The Federal Bureau of Investigation.
 (13)The Drug Enforcement Administration. (14)The National Reconnaissance Office.
 (15)The National Geospatial-Intelligence Agency. (16)The Department of Homeland Security.
				102.Classified schedule of authorizations
 (a)Specifications of amounts and personnel levelsThe amounts authorized to be appropriated under section 101 and, subject to section 103, the authorized personnel ceilings as of September 30, 2016, for the conduct of the intelligence activities of the elements listed in paragraphs (1) through (16) of section 101, are those specified in the classified Schedule of Authorizations prepared to accompany this bill.
				(b)Availability of classified schedule of authorizations
 (1)AvailabilityThe classified Schedule of Authorizations referred to in subsection (a) shall be made available to the Committee on Appropriations of the Senate, the Committee on Appropriations of the House of Representatives, and to the President.
 (2)Distribution by the presidentSubject to paragraph (3), the President shall provide for suitable distribution of the classified Schedule of Authorizations, or of appropriate portions of the Schedule, within the executive branch.
 (3)Limits on disclosureThe President shall not publicly disclose the classified Schedule of Authorizations or any portion of such Schedule except—
 (A)as provided in section 601(a) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (50 U.S.C. 3306(a));
 (B)to the extent necessary to implement the budget; or (C)as otherwise required by law.
						103.Personnel ceiling adjustments
 (a)Authority for increasesThe Director of National Intelligence may authorize employment of civilian personnel in excess of the number authorized for fiscal year 2016 by the classified Schedule of Authorizations referred to in section 102(a) if the Director of National Intelligence determines that such action is necessary to the performance of important intelligence functions, except that the number of personnel employed in excess of the number authorized under such section may not, for any element of the intelligence community, exceed 3 percent of the number of civilian personnel authorized under such schedule for such element.
 (b)Treatment of certain personnelThe Director of National Intelligence shall establish guidelines that govern, for each element of the intelligence community, the treatment under the personnel levels authorized under section 102(a), including any exemption from such personnel levels, of employment or assignment in—
 (1)a student program, trainee program, or similar program; (2)a reserve corps or as a reemployed annuitant; or
 (3)details, joint duty, or long-term, full-time training. (c)Notice to congressional intelligence committeesThe Director of National Intelligence shall notify the congressional intelligence committees in writing at least 15 days prior to each exercise of an authority described in subsection (a).
				104.Intelligence Community Management Account
 (a)Authorization of appropriationsThere is authorized to be appropriated for the Intelligence Community Management Account of the Director of National Intelligence for fiscal year 2016 the sum of $516,306,000. Within such amount, funds identified in the classified Schedule of Authorizations referred to in section 102(a) for advanced research and development shall remain available until September 30, 2017.
 (b)Authorized personnel levelsThe elements within the Intelligence Community Management Account of the Director of National Intelligence are authorized 785 positions as of September 30, 2016. Personnel serving in such elements may be permanent employees of the Office of the Director of National Intelligence or personnel detailed from other elements of the United States Government.
				(c)Classified authorizations
 (1)Authorization of appropriationsIn addition to amounts authorized to be appropriated for the Intelligence Community Management Account by subsection (a), there are authorized to be appropriated for the Community Management Account for fiscal year 2016 such additional amounts as are specified in the classified Schedule of Authorizations referred to in section 102(a). Such additional amounts for advanced research and development shall remain available until September 30, 2017.
 (2)Authorization of personnelIn addition to the personnel authorized by subsection (b) for elements of the Intelligence Community Management Account as of September 30, 2016, there are authorized such additional personnel for the Community Management Account as of that date as are specified in the classified Schedule of Authorizations referred to in section 102(a).
					105.Clarification regarding authority for flexible personnel management among elements of intelligence
			 community
 (a)ClarificationSection 102A(v) of the National Security Act of 1947 (50 U.S.C. 3024(v)) is amended— (1)by redesignating paragraph (3) as paragraph (4); and
 (2)by inserting after paragraph (2) the following new paragraph (3):  (3)A covered department may appoint an individual to a position converted or established pursuant to this subsection without regard to the civil-service laws, including parts II and III of title 5, United States Code..
 (b)Effective dateThe amendments made by subsection (a) shall apply with respect to an appointment under section 102A(v) of the National Security Act of 1947 (50 U.S.C. 3024(v)) made on or after the date of the enactment of the Intelligence Authorization Act for Fiscal Year 2012 (Public Law 112–87) and to any proceeding pending on or filed after the date of the enactment of this section that relates to such an appointment.
				IICentral Intelligence Agency Retirement and Disability System
 201.Authorization of appropriationsThere is authorized to be appropriated for the Central Intelligence Agency Retirement and Disability Fund for fiscal year 2016 the sum of $514,000,000.
			IIIGeneral provisions
 301.Increase in employee compensation and benefits authorized by lawAppropriations authorized by this Act for salary, pay, retirement, and other benefits for Federal employees may be increased by such additional or supplemental amounts as may be necessary for increases in such compensation or benefits authorized by law.
 302.Restriction on conduct of intelligence activitiesThe authorization of appropriations by this Act shall not be deemed to constitute authority for the conduct of any intelligence activity which is not otherwise authorized by the Constitution or the laws of the United States.
 303.Provision of information and assistance to Inspector General of the Intelligence CommunitySection 103H(j)(4) of the National Security Act of 1947 (50 U.S.C. 3033(j)(4)) is amended— (1)in subparagraph (A), by striking any department, agency, or other element of the United States Government and inserting any Federal, State (as defined in section 804), or local governmental agency or unit thereof; and
 (2)in subparagraph (B), by inserting from a department, agency, or element of the Federal Government before under subparagraph (A). 304.Inclusion of Inspector General of Intelligence Community in Council of Inspectors General on Integrity and EfficiencySection 11(b)(1)(B) of the Inspector General Act of 1978 (Public Law 95–452; 5 U.S.C. App.) is amended by striking the Office of the Director of National Intelligence and inserting the Intelligence Community.
 305.Clarification of authority of Privacy and Civil Liberties Oversight BoardSection 1061(g) of the Intelligence Reform and Terrorism Prevention Act of 2004 (42 U.S.C. 2000ee(g)) is amended by adding at the end the following new paragraph:
				
 (5)AccessNothing in this section shall be construed to authorize the Board, or any agent thereof, to gain access to information regarding an activity covered by section 503(a) of the National Security Act of 1947 (50 U.S.C. 3093(a)).
					. 
			306.Enhancing government personnel security programs
				(a)Enhanced security clearance programs
 (1)In generalPart III of title 5, United States Code, is amended by adding at the end the following:  JEnhanced personnel security programs 110Enhanced personnel security programs  Sec.  11001. Enhanced personnel security programs. 11001.Enhanced personnel security programs (a)Enhanced Personnel Security ProgramThe Director of National Intelligence shall direct each agency to implement a program to provide enhanced security review of covered individuals—
 (1)in accordance with this section; and (2)not later than the earlier of—
 (A)the date that is 5 years after the date of the enactment of the Intelligence Authorization Act for Fiscal Year 2016; or (B)the date on which the backlog of overdue periodic reinvestigations of covered individuals is eliminated, as determined by the Director of National Intelligence.
												(b)Comprehensiveness
 (1)Sources of informationThe enhanced personnel security program of an agency shall integrate relevant and appropriate information from various sources, including government, publicly available, and commercial data sources, consumer reporting agencies, social media, and such other sources as determined by the Director of National Intelligence.
 (2)Types of informationInformation obtained and integrated from sources described in paragraph (1) may include— (A)information relating to any criminal or civil legal proceeding;
 (B)financial information relating to the covered individual, including the credit worthiness of the covered individual;
 (C)publicly available information, whether electronic, printed, or other form, including relevant security or counterintelligence information about the covered individual or information that may suggest ill intent, vulnerability to blackmail, compulsive behavior, allegiance to another country, change in ideology, or that the covered individual lacks good judgment, reliability, or trustworthiness; and
 (D)data maintained on any terrorist or criminal watch list maintained by any agency, State or local government, or international organization.
												(c)Reviews of covered individuals
											(1)Reviews
 (A)In generalThe enhanced personnel security program of an agency shall require that, not less than 2 times every 5 years, the head of the agency shall conduct or request the conduct of automated record checks and checks of information from sources under subsection (b) to ensure the continued eligibility of each covered individual to access classified information and hold a sensitive position unless more frequent reviews of automated record checks and checks of information from sources under subsection (b) are conducted on the covered individual.
 (B)Scope of reviewsExcept for a covered individual who is subject to more frequent reviews to ensure the continued eligibility of the covered individual to access classified information and hold a sensitive position, the reviews under subparagraph (A) shall consist of random or aperiodic checks of covered individuals, such that each covered individual is subject to at least 2 reviews during the 5-year period beginning on the date on which the agency implements the enhanced personnel security program of an agency, and during each 5-year period thereafter.
 (C)Individual reviewsA review of the information relating to the continued eligibility of a covered individual to access classified information and hold a sensitive position under subparagraph (A) may not be conducted until after the end of the 120-day period beginning on the date the covered individual receives the notification required under paragraph (3).
 (2)ResultsThe head of an agency shall take appropriate action if a review under paragraph (1) finds relevant information that may affect the continued eligibility of a covered individual to access classified information and hold a sensitive position.
 (3)Information for covered individualsThe head of an agency shall ensure that each covered individual is adequately advised of the types of relevant security or counterintelligence information the covered individual is required to report to the head of the agency.
 (4)LimitationNothing in this subsection shall be construed to affect the authority of an agency to determine the appropriate weight to be given to information relating to a covered individual in evaluating the continued eligibility of the covered individual.
 (5)Authority of the PresidentNothing in this subsection shall be construed as limiting the authority of the President to direct or perpetuate periodic reinvestigations of a more comprehensive nature or to delegate the authority to direct or perpetuate such reinvestigations.
 (6)Effect on other reviewsReviews conducted under paragraph (1) are in addition to investigations and reinvestigations conducted pursuant to section 3001 of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3341).
											(d)Audit
 (1)In generalBeginning 2 years after the date of the implementation of the enhanced personnel security program of an agency under subsection (a), the Inspector General of the agency shall conduct at least 1 audit to assess the effectiveness and fairness, which shall be determined in accordance with performance measures and standards established by the Director of National Intelligence, to covered individuals of the enhanced personnel security program of the agency.
 (2)Submissions to DNIThe results of each audit conducted under paragraph (1) shall be submitted to the Director of National Intelligence to assess the effectiveness and fairness of the enhanced personnel security programs across the Federal Government.
 (e)DefinitionsIn this section— (1)the term agency has the meaning given that term in section 3001 of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3341);
 (2)the term consumer reporting agency has the meaning given that term in section 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a); (3)the term covered individual means an individual employed by an agency or a contractor of an agency who has been determined eligible for access to classified information or eligible to hold a sensitive position;
 (4)the term enhanced personnel security program means a program implemented by an agency at the direction of the Director of National Intelligence under subsection (a); and
											.
 (2)Technical and conforming amendmentThe table of chapters for part III of title 5, United States Code, is amended by adding at the end following:
						
							
								Subpart J—Enhanced personnel security programs
								110. Enhanced personnel security programs11001.
					(b)Resolution of backlog of overdue periodic reinvestigations
 (1)In generalThe Director of National Intelligence shall develop and implement a plan to eliminate the backlog of overdue periodic reinvestigations of covered individuals.
 (2)RequirementsThe plan developed under paragraph (1) shall— (A)use a risk-based approach to—
 (i)identify high-risk populations; and (ii)prioritize reinvestigations that are due or overdue to be conducted; and
 (B)use random automated record checks of covered individuals that shall include all covered individuals in the pool of individuals subject to a one-time check.
 (3)DefinitionsIn this subsection: (A)The term covered individual means an individual who has been determined eligible for access to classified information or eligible to hold a sensitive position.
 (B)The term periodic reinvestigations has the meaning given such term in section 3001(a)(7) of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3341(a)(7)).
						307.Notification of changes to retention of call detail record policies
				(a)Requirement To retain
 (1)In generalNot later than 15 days after learning that an electronic communication service provider that generates call detail records in the ordinary course of business has changed the policy of the provider on the retention of such call detail records to result in a retention period of less than 18 months, the Director of National Intelligence shall notify, in writing, the congressional intelligence committees of such change.
 (2)ReportNot later than 30 days after the date of the enactment of this Act, the Director shall submit to the congressional intelligence committees a report identifying each electronic communication service provider that has, as of the date of the report, a policy to retain call detail records for a period of 18 months or less.
 (b)DefinitionsIn this section: (1)Call detail recordThe term call detail record has the meaning given that term in section 501(k) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861(k)).
 (2)Electronic communication service providerThe term electronic communication service provider has the meaning given that term in section 701(b)(4) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1881(b)(4)).
					308.Personnel information notification policy by the Director of National Intelligence
 (a)Directive requiredThe Director of National Intelligence shall issue a directive containing a written policy for the timely notification to the congressional intelligence committees of the identities of individuals occupying senior level positions within the intelligence community.
 (b)Senior level positionIn identifying positions that are senior level positions in the intelligence community for purposes of the directive required under subsection (a), the Director of National Intelligence shall consider whether a position—
 (1)constitutes the head of an entity or a significant component within an agency; (2)is involved in the management or oversight of matters of significant import to the leadership of an entity of the intelligence community;
 (3)provides significant responsibility on behalf of the intelligence community; (4)requires the management of a significant number of personnel or funds;
 (5)requires responsibility management or oversight of sensitive intelligence activities; and (6)is held by an individual designated as a senior intelligence management official as such term is defined in section 368(a)(6) of the Intelligence Authorization Act for Fiscal Year 2010 (Public Law 111–259; 50 U.S.C. 404i–1 note).
 (c)NotificationThe Director shall ensure that each notification under the directive issued under subsection (a) includes each of the following:
 (1)The name of the individual occupying the position. (2)Any previous senior level position held by the individual, if applicable, or the position held by the individual immediately prior to the appointment.
 (3)The position to be occupied by the individual. (4)Any other information the Director determines appropriate.
 (d)Relationship to other lawsThe directive issued under subsection (a) and any amendment to such directive shall be consistent with the provisions of the National Security Act of 1947 (50 U.S.C. 401 et seq.).
 (e)SubmissionNot later than 90 days after the date of the enactment of this Act, the Director shall submit to the congressional intelligence committees the directive issued under subsection (a).
				309.Designation of lead intelligence officer for tunnels
 (a)In generalThe Director of National Intelligence shall designate an official to manage the collection and analysis of intelligence regarding the tactical use of tunnels by state and nonstate actors.
 (b)Annual reportNot later than the date that is 10 months after the date of the enactment of this Act, and biennially thereafter until the date that is 4 years after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees and the congressional defense committees (as such term is defined in section 101(a)(16) of title 10, United States Code) a report describing—
 (1)trends in the use of tunnels by foreign state and nonstate actors; and (2)collaboration efforts between the United States and partner countries to address the use of tunnels by adversaries.
					310.Reporting process required for tracking certain requests for country clearance
 (a)In generalBy not later than September 30, 2016, the Director of National Intelligence shall establish a formal internal reporting process for tracking requests for country clearance submitted to overseas Director of National Intelligence representatives by departments and agencies of the United States. Such reporting process shall include a mechanism for tracking the department or agency that submits each such request and the date on which each such request is submitted.
 (b)Congressional briefingBy not later than December 31, 2016, the Director of National Intelligence shall brief the congressional intelligence committees on the progress of the Director in establishing the process required under subsection (a).
				311.
				Study on reduction of analytic duplication
				(a)Study and report
 (1)In generalNot later than January 31, 2016, the Director of National Intelligence shall— (A)carry out a study to evaluate and measure the incidence of duplication in finished intelligence analysis products; and
 (B)submit to the congressional intelligence committees a report on the findings of such study. (2)Methodology requirementsThe methodology used to carry out the study required by this subsection shall be able to be repeated for use in other subsequent studies.
 (b)ElementsThe report required by subsection (a)(1)(B) shall include— (1)detailed information—
 (A)relating to the frequency of duplication of finished intelligence analysis products; and (B)that describes the types of, and the reasons for, any such duplication; and
 (2)a determination as to whether to make the production of such information a routine part of the mission of the Analytic Integrity and Standards Group.
 (c)Customer impact planNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees a plan for revising analytic practice, tradecraft, and standards to ensure customers are able to clearly identify—
 (1)the manner in which intelligence products written on similar topics and that are produced contemporaneously differ from one another in terms of methodology, sourcing, or other distinguishing analytic characteristics; and
 (2)the significance of that difference. (d)ConstructionNothing in this section may be construed to impose any requirement that would interfere with the production of an operationally urgent or otherwise time-sensitive current intelligence product.
				312.Strategy for comprehensive interagency review of the United States national security overhead
			 satellite architecture
 (a)Requirement for strategyThe Director of National Intelligence shall collaborate with the Secretary of Defense and the Chairman of the Joint Chiefs of Staff to develop a strategy, with milestones and benchmarks, to ensure that there is a comprehensive interagency review of policies and practices for planning and acquiring national security satellite systems and architectures, including the capabilities of commercial systems and partner countries, consistent with the National Space Policy issued on June 28, 2010. Such strategy shall, where applicable, account for the unique missions and authorities vested in the Department of Defense and the intelligence community.
 (b)ElementsThe strategy required by subsection (a) shall ensure that the United States national security overhead satellite architecture—
 (1)meets the needs of the United States in peace time and is resilient in war time; (2)is fiscally responsible;
 (3)accurately takes into account cost and performance tradeoffs; (4)meets realistic requirements;
 (5)produces excellence, innovation, competition, and a robust industrial base; (6)aims to produce in less than 5 years innovative satellite systems that are able to leverage common, standardized design elements and commercially available technologies;
 (7)takes advantage of rapid advances in commercial technology, innovation, and commercial-like acquisition practices;
 (8)is open to innovative concepts, such as distributed, disaggregated architectures, that could allow for better resiliency, reconstitution, replenishment, and rapid technological refresh; and
 (9)emphasizes deterrence and recognizes the importance of offensive and defensive space control capabilities.
 (c)Report on strategyNot later than February 28, 2016, the Director of National Intelligence, the Secretary of Defense, and the Chairman of the Joint Chiefs of Staff shall jointly submit to the congressional intelligence committees, the Committee on Armed Services of the Senate, and the Committee on Armed Services of the House of Representatives a report on the strategy required by subsection (a).
				313.Cyber attack standards of measurement study
 (a)Study requiredThe Director of National Intelligence, in consultation with the Secretary of Homeland Security, the Director of the Federal Bureau of Investigation, and the Secretary of Defense, shall carry out a study to determine appropriate standards that—
 (1)can be used to measure the damage of cyber incidents for the purposes of determining the response to such incidents; and
 (2)include a method for quantifying the damage caused to affected computers, systems, and devices. (b)Reports to congress (1)Preliminary findingsNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the appropriate congressional committees the initial findings of the study required under subsection (a).
 (2)ReportNot later than 360 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the appropriate congressional committees a report containing the complete findings of such study.
 (3)Form of reportThe report required by paragraph (2) shall be submitted in unclassified form, but may contain a classified annex.
 (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following: (1)The congressional intelligence committees.
 (2)The Committees on Armed Services of the House of Representatives and the Senate. (3)The Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate.
 (4)The Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate.
					IVMatters relating to elements of the Intelligence Community
			AOffice of the Director of National Intelligence
				401.Appointment and confirmation of the National Counterintelligence Executive
 (a)In generalSection 902(a) of the Counterintelligence Enhancement Act of 2002 (50 U.S.C. 3382) is amended to read as follows:
						
 (a)EstablishmentThere shall be a National Counterintelligence Executive who shall be appointed by the President, by and with the advice and consent of the Senate.
							.
 (b)Effective dateThe amendment made by subsection (a) shall take effect on the date that is one year after the date of the enactment of this Act.
 402.Technical amendments relating to pay under title 5, United States CodeSection 5102(a)(1) of title 5, United States Code, is amended— (1)in clause (vii), by striking or;
 (2)by inserting after clause (vii) the following new clause:  (viii)the Office of the Director of National Intelligence;; and
 (3)in clause (x), by striking the period and inserting a semicolon. 403.Analytic objectivity review (a)AssessmentThe Director of National Intelligence shall assign the Chief of the Analytic Integrity and Standards Group to conduct a review of finished intelligence products produced by the Central Intelligence Agency to assess whether the reorganization of the Agency, announced publicly on March 6, 2015, has resulted in any loss of analytic objectivity.
 (b)SubmissionNot later than March 6, 2017, the Director of National Intelligence shall submit to the congressional intelligence committees, in writing, the results of the review required under subsection (a), including—
 (1)an assessment comparing the analytic objectivity of a representative sample of finished intelligence products produced by the Central Intelligence Agency before the reorganization and a representative sample of such finished intelligence products produced after the reorganization, predicated on the products’ communication of uncertainty, expression of alternative analysis, and other underlying evaluative criteria referenced in the Strategic Evaluation of All-Source Analysis directed by the Director;
 (2)an assessment comparing the historical results of anonymous surveys of Central Intelligence Agency and customers conducted before the reorganization and the results of such anonymous surveys conducted after the reorganization, with a focus on the analytic standard of objectivity;
 (3)a metrics-based evaluation measuring the effect that the reorganization’s integration of operational, analytic, support, technical, and digital personnel and capabilities into Mission Centers has had on analytic objectivity; and
 (4)any recommendations for ensuring that analysts of the Central Intelligence Agency perform their functions with objectivity, are not unduly constrained, and are not influenced by the force of preference for a particular policy.
						BCentral Intelligence Agency and other elements
				411.Authorities of the Inspector General for the Central Intelligence Agency
 (a)Information and assistanceParagraph (9) of section 17(e) of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3517(e)(9)) is amended to read as follows:
						
							(9)
 (A)The Inspector General may request such information or assistance as may be necessary for carrying out the duties and responsibilities of the Inspector General provided by this section from any Federal, State, or local governmental agency or unit thereof.
 (B)Upon request of the Inspector General for information or assistance from a department or agency of the Federal Government, the head of the department or agency involved, insofar as practicable and not in contravention of any existing statutory restriction or regulation of such department or agency, shall furnish to the Inspector General, or to an authorized designee, such information or assistance.
 (C)Nothing in this paragraph may be construed to provide any new authority to the Central Intelligence Agency to conduct intelligence activity in the United States.
 (D)In this paragraph, the term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, and any territory or possession of the United States..
 (b)Technical amendments relating to selection of employeesParagraph (7) of such section (50 U.S.C. 3517(e)(7)) is amended— (1)by inserting (A) before Subject to applicable law; and
 (2)by adding at the end the following new subparagraph:  (B)Consistent with budgetary and personnel resources allocated by the Director, the Inspector General has final approval of—
 (i)the selection of internal and external candidates for employment with the Office of Inspector General; and
 (ii)all other personnel decisions concerning personnel permanently assigned to the Office of Inspector General, including selection and appointment to the Senior Intelligence Service, but excluding all security-based determinations that are not within the authority of a head of other Central Intelligence Agency offices..
						412.Prior congressional notification of transfers of funds for certain intelligence activities
 (a)LimitationExcept as provided in subsection (b), none of the funds authorized to be appropriated by this Act or otherwise made available for the intelligence community for fiscal year 2016 may be used to initiate a transfer of funds from the Joint Improvised Explosive Device Defeat Fund or the Counterterrorism Partnerships Fund to be used for intelligence activities unless the Director of National Intelligence or the Secretary of Defense, as appropriate, submits to the congressional intelligence committees, by not later than 30 days before initiating such a transfer, written notice of the transfer.
					(b)Waiver
 (1)In generalThe Director of National Intelligence or the Secretary of Defense, as appropriate, may waive subsection (a) with respect to the initiation of a transfer of funds if the Director or Secretary, as the case may be, determines that an emergency situation makes it impossible or impractical to provide the notice required under such subsection by the date that is 30 days before such initiation.
 (2)NoticeIf the Director or Secretary issues a waiver under paragraph (1), the Director or Secretary, as the case may be, shall submit to the congressional intelligence committees, by not later than 48 hours after the initiation of the transfer of funds covered by the waiver, written notice of the waiver and a justification for the waiver, including a description of the emergency situation that necessitated the waiver.
						VMatters relating to foreign countries
			AMatters relating to Russia
				501.Notice of deployment or transfer of Club–K container missile system by the Russian Federation
 (a)Notice to CongressThe Director of National Intelligence shall submit to the appropriate congressional committees written notice if the intelligence community receives intelligence that the Russian Federation has—
 (1)deployed, or is about to deploy, the Club–K container missile system through the Russian military; or
 (2)transferred or sold, or intends to transfer or sell, the Club–K container missile system to another state or non-state actor.
 (b)Notice to congressional intelligence committeesNot later than 30 days after the date on which the Director submits a notice under subsection (a), the Director shall submit to the congressional intelligence committees a written update regarding any intelligence community engagement with a foreign partner on the deployment and impacts of a deployment of the Club–K container missile system to any potentially impacted nation.
 (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following: (1)The congressional intelligence committees.
 (2)The Committees on Armed Services of the House of Representatives and the Senate. (3)The Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate.
						502.Assessment on funding of political parties and nongovernmental organizations by the Russian
			 Federation
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the appropriate congressional committees an intelligence community assessment on the funding of political parties and nongovernmental organizations in former Soviet states and countries in Europe by the Russian Security Services since January 1, 2006. Such assessment shall include the following:
 (1)The country involved, the entity funded, the security service involved, and the intended effect of the funding.
 (2)An evaluation of such intended effects, including with respect to— (A)undermining the political cohesion of the country involved;
 (B)undermining the missile defense of the United States and the North Atlantic Treaty Organization; and
 (C)undermining energy projects that could provide an alternative to Russian energy. (b)FormThe report under subsection (a) shall be submitted in unclassified form, but may include a classified annex.
 (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following: (1)The congressional intelligence committees.
 (2)The Committees on Armed Services of the House of Representatives and the Senate. (3)The Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate.
						503.Assessment on the use of political assassinations as a form of statecraft by the Russian Federation
 (a)Requirement for assessmentNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the appropriate congressional committees an intelligence community assessment on the use of political assassinations as a form of statecraft by the Russian Federation since January 1, 2000.
 (b)ContentThe assessment required by subsection (a) shall include— (1)a list of Russian politicians, businessmen, dissidents, journalists, current or former government officials, foreign heads-of-state, foreign political leaders, foreign journalists, members of nongovernmental organizations, and other relevant individuals that the intelligence community assesses were assassinated by Russian Security Services, or agents of such services, since January 1, 2000; and
 (2)for each individual described in paragraph (1), the country in which the assassination took place, the means used, associated individuals and organizations, and other background information related to the assassination of the individual.
 (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following: (1)The congressional intelligence committees.
 (2)The Committees on Armed Services of the House of Representatives and the Senate. (3)The Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate.
						BMatters relating to other countries
				511.Report on resources and collection posture with regard to the South China Sea and East China Sea
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees an intelligence community assessment on the resources used for collection efforts and the collection posture of the intelligence community with regard to the South China Sea and East China Sea.
 (b)ElementsThe intelligence community assessment required by subsection (a) shall provide detailed information related to intelligence collection by the United States with regard to the South China Sea and East China Sea, including—
 (1)a review of intelligence community collection activities and a description of these activities, including the lead agency, key partners, purpose of collection activity, annual funding and personnel, the manner in which the collection is conducted, and types of information collected;
 (2)an explanation of how the intelligence community prioritizes and coordinates collection activities focused on such region; and
 (3)a description of any collection and resourcing gaps and efforts being made to address such gaps. 512.Use of locally employed staff serving at a United States diplomatic facility in Cuba (a)Supervisory requirement (1)In generalExcept as provided in paragraph (2), not later than one year after the date of the enactment of this Act, the Secretary of State shall ensure that each key supervisory position at a United States diplomatic facility in Cuba is occupied by a citizen of the United States.
 (2)ExtensionThe Secretary of State may extend the deadline to carry out paragraph (1) by not more than one year if the Secretary submits to the appropriate congressional committees written notification and justification of such extension before making such extension.
 (b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the heads of other appropriate departments or agencies of the Federal Government, shall submit to the appropriate congressional committees a report on—
 (1)the progress made by the Secretary with respect to carrying out subsection (a)(1); and (2)the use of locally employed staff in United States diplomatic facilities, including—
 (A)the number of such staff; (B)the responsibilities of such staff;
 (C)the manner in which such staff are selected, including efforts to mitigate counterintelligence threats to the United States; and
 (D)the potential cost and effect on the operational capacity of the diplomatic facility if the number of such staff was reduced.
 (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the congressional intelligence committees;
 (2)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and (3)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.
						513.Inclusion of sensitive compartmented information facilities in United States diplomatic facilities
			 in Cuba
 (a)Restricted access space requirementThe Secretary of State shall ensure that each United States diplomatic facility in Cuba that, after the date of the enactment of this Act, is constructed or undergoes a construction upgrade includes a sensitive compartmented information facility.
 (b)National security waiverThe Secretary of State may waive the requirement under subsection (a) if the Secretary— (1)determines that such waiver is in the national security interest of the United States;
 (2)submits to the appropriate congressional committees written justification for such waiver; and (3)a period of 90 days elapses following the date of such submission.
 (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the congressional intelligence committees;
 (2)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and (3)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.
						514.Report on use by Iran of funds made available through sanctions relief
 (a)In generalAt the times specified in subsection (b), the Director of National Intelligence, in consultation with the Secretary of the Treasury, shall submit to the appropriate congressional committees a report assessing the following:
 (1)The monetary value of any direct or indirect forms of sanctions relief that Iran has received since the Joint Plan of Action first entered into effect.
 (2)How Iran has used funds made available through sanctions relief, including the extent to which any such funds have facilitated the ability of Iran—
 (A)to provide support for— (i)any individual or entity designated for the imposition of sanctions for activities relating to international terrorism pursuant to an executive order or by the Office of Foreign Assets Control of the Department of the Treasury as of the date of the enactment of this Act;
 (ii)any organization designated by the Secretary of State as a foreign terrorist organization under section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a)) as of the date of the enactment of this Act;
 (iii)any other terrorist organization; or (iv)the regime of Bashar al Assad in Syria;
 (B)to advance the efforts of Iran or any other country to develop nuclear weapons or ballistic missiles overtly or covertly; or
 (C)to commit any violation of the human rights of the people of Iran. (3)The extent to which any senior official of the Government of Iran has diverted any funds made available through sanctions relief to be used by the official for personal use.
						(b)Submission to Congress
 (1)In generalThe Director shall submit the report required by subsection (a) to the appropriate congressional committees—
 (A)not later than 180 days after the date of the enactment of this Act and every 180 days thereafter during the period that the Joint Plan of Action is in effect; and
 (B)not later than 1 year after a subsequent agreement with Iran relating to the nuclear program of Iran takes effect and annually thereafter during the period that such agreement remains in effect.
 (2)NonduplicationThe Director may submit the information required by subsection (a) with a report required to be submitted to Congress under another provision of law if—
 (A)the Director notifies the appropriate congressional committees of the intention of making such submission before submitting that report; and
 (B)all matters required to be covered by subsection (a) are included in that report. (c)Form of reportsEach report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.
 (d)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Banking, Housing, and Urban Affairs, the Committee on Finance, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate; and
 (B)the Committee on Financial Services, the Committee on Foreign Affairs, the Committee on Ways and Means, and the Permanent Select Committee on Intelligence of the House of Representatives.
 (2)Joint Plan of ActionThe term Joint Plan of Action means the Joint Plan of Action, signed at Geneva November 24, 2013, by Iran and by France, Germany, the Russian Federation, the People’s Republic of China, the United Kingdom, and the United States, and all implementing materials and agreements related to the Joint Plan of Action, including the technical understandings reached on January 12, 2014, the extension thereto agreed to on July 18, 2014, and the extension thereto agreed to on November 24, 2014.
						VIMatters relating to United States Naval Station, Guantanamo Bay, Cuba
			601.Prohibition on use of funds for transfer or release of individuals detained at United States Naval
 Station, Guantanamo Bay, Cuba, to the United StatesNo amounts authorized to be appropriated or otherwise made available to an element of the intelligence community may be used during the period beginning on the date of the enactment of this Act and ending on December 31, 2016, to transfer, release, or assist in the transfer or release, to or within the United States, its territories, or possessions, Khalid Sheikh Mohammed or any other detainee who—
 (1)is not a United States citizen or a member of the Armed Forces of the United States; and (2)is or was held on or after January 20, 2009, at United States Naval Station, Guantanamo Bay, Cuba, by the Department of Defense.
				602.Prohibition on use of funds to construct or modify facilities in the United States to house
			 detainees transferred from United States Naval Station, Guantanamo Bay,
			 Cuba
 (a)In generalNo amounts authorized to be appropriated or otherwise made available to an element of the intelligence community may be used during the period beginning on the date of the enactment of this Act and ending on December 31, 2016, to construct or modify any facility in the United States, its territories, or possessions to house any individual detained at Guantanamo for the purposes of detention or imprisonment in the custody or under the control of the Department of Defense unless authorized by Congress.
 (b)ExceptionThe prohibition in subsection (a) shall not apply to any modification of facilities at United States Naval Station, Guantanamo Bay, Cuba.
 (c)Individual detained at Guantanamo definedIn this section, the term individual detained at Guantanamo means any individual located at United States Naval Station, Guantanamo Bay, Cuba, as of October 1, 2009, who—
 (1)is not a citizen of the United States or a member of the Armed Forces of the United States; and (2)is—
 (A)in the custody or under the control of the Department of Defense; or (B)otherwise under detention at United States Naval Station, Guantanamo Bay, Cuba.
						603.Prohibition on use of funds for transfer or release to certain countries of individuals detained at
 United States Naval Station, Guantanamo Bay, CubaNo amounts authorized to be appropriated or otherwise made available to an element of the intelligence community may be used during the period beginning on the date of the enactment of this Act and ending on December 31, 2016, to transfer, release, or assist in the transfer or release of any individual detained in the custody or under the control of the Department of Defense at United States Naval Station, Guantanamo Bay, Cuba, to the custody or control of any country, or any entity within such country, as follows:
 (1)Libya. (2)Somalia.
 (3)Syria. (4)Yemen.
				VIIReports and other matters
			AReports
				701.Repeal of certain reporting requirements
 (a)Quadrennial audit of positions requiring security clearancesSection 506H of the National Security Act of 1947 (50 U.S.C. 3104) is amended— (1)by striking subsection (a);
 (2)by redesignating subsections (b) and (c) as subsections (a) and (b), respectively; and (3)in subsection (b), as so redesignated, by striking The results required under subsection (a)(2) and the reports required under subsection (b)(1) and inserting The reports required under subsection (a)(1).
 (b)Reports on role of analysts at FBISection 2001(g) of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458; 118 Stat. 3700; 28 U.S.C. 532 note) is amended by striking paragraph (3) and redesignating paragraph (4) as paragraph (3).
					(c)Report on outside employment by officers and employees of intelligence community
 (1)In generalSection 102A(u) of the National Security Act of 1947 (50 U.S.C. 3024(u)) is amended— (A)by striking (1) The Director and inserting The Director; and
 (B)by striking paragraph (2). (2)Conforming amendmentSubsection (a) of section 507 of such Act (50 U.S.C. 3106) is amended—
 (A)by striking paragraph (5); and (B)by redesignating paragraph (6) as paragraph (5).
 (3)Technical amendmentSubsection (c)(1) of such section 507 is amended by striking subsection (a)(1) and inserting subsection (a). (d)Reports on nuclear aspirations of non-State entitiesSection 1055 of the National Defense Authorization Act for Fiscal Year 2010 (50 U.S.C. 2371) is repealed.
 (e)Reports on espionage by People’s Republic of ChinaSection 3151 of the National Defense Authorization Act for Fiscal Year 2000 (42 U.S.C. 7383e) is repealed.
 (f)Reports on security vulnerabilities of national laboratory computersSection 4508 of the Atomic Energy Defense Act (50 U.S.C. 2659) is repealed. 702.Reports on foreign fighters (a)Reports requiredNot later than 60 days after the date of the enactment of this Act, and every 60 days thereafter, the Director of National Intelligence shall submit to the congressional intelligence committees a report on foreign fighter flows to and from Syria and to and from Iraq. The Director shall define the term foreign fighter in such reports.
 (b)Matters To Be IncludedEach report submitted under subsection (a) shall include each of the following: (1)The total number of foreign fighters who have traveled to Syria or Iraq since January 1, 2011, the total number of foreign fighters in Syria or Iraq as of the date of the submittal of the report, the total number of foreign fighters whose countries of origin have a visa waiver program described in section 217 of the Immigration and Nationality Act (8 U.S.C. 1187), the total number of foreign fighters who have left Syria or Iraq, the total number of female foreign fighters, and the total number of deceased foreign fighters.
 (2)The total number of United States persons who have traveled or attempted to travel to Syria or Iraq since January 1, 2011, the total number of such persons who have arrived in Syria or Iraq since such date, and the total number of such persons who have returned to the United States from Syria or Iraq since such date.
 (3)The total number of foreign fighters in the Terrorist Identities Datamart Environment and the status of each such foreign fighter in that database, the number of such foreign fighters who are on a watchlist, and the number of such foreign fighters who are not on a watchlist.
 (4)The total number of foreign fighters who have been processed with biometrics, including face images, fingerprints, and iris scans.
 (5)Any programmatic updates to the foreign fighter report since the last report was submitted, including updated analysis on foreign country cooperation, as well as actions taken, such as denying or revoking visas.
 (6)A worldwide graphic that describes foreign fighters flows to and from Syria, with points of origin by country.
 (c)Additional reportNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees a report that includes—
 (1)with respect to the travel of foreign fighters to and from Iraq and Syria, a description of the intelligence sharing relationships between the United States and member states of the European Union and member states of the North Atlantic Treaty Organization; and
 (2)an analysis of the challenges impeding such intelligence sharing relationships. (d)FormThe reports submitted under subsections (a) and (c) may be submitted in classified form.
 (e)TerminationThe requirement to submit reports under subsection (a) shall terminate on the date that is 3 years after the date of the enactment of this Act.
					703.Report on strategy, efforts, and resources to detect, deter, and degrade Islamic State revenue
			 mechanisms
 (a)Sense of CongressIt is the sense of Congress that the intelligence community should dedicate necessary resources to defeating the revenue mechanisms of the Islamic State.
 (b)ReportNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees a report on the strategy, efforts, and resources of the intelligence community that are necessary to detect, deter, and degrade the revenue mechanisms of the Islamic State.
					704.Report on United States counterterrorism strategy to disrupt, dismantle, and defeat the Islamic
			 State, al-Qa’ida, and their affiliated groups, associated groups, and
			 adherents
					(a)Report
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the President shall transmit to the appropriate congressional committees a comprehensive report on the counterterrorism strategy of the United States to disrupt, dismantle, and defeat the Islamic State, al-Qa'ida, and their affiliated groups, associated groups, and adherents.
 (2)CoordinationThe report under paragraph (1) shall be prepared in coordination with the Director of National Intelligence, the Secretary of State, the Secretary of the Treasury, the Attorney General, and the Secretary of Defense, and the head of any other department or agency of the Federal Government that has responsibility for activities directed at combating the Islamic State, al-Qa'ida, and their affiliated groups, associated groups, and adherents.
 (3)ElementsThe report under by paragraph (1) shall include each of the following: (A)A definition of—
 (i)core al-Qa'ida, including a list of which known individuals constitute core al-Qa'ida; (ii)the Islamic State, including a list of which known individuals constitute Islamic State leadership;
 (iii)an affiliated group of the Islamic State or al-Qa'ida, including a list of which known groups constitute an affiliate group of the Islamic State or al-Qa'ida;
 (iv)an associated group of the Islamic State or al-Qa'ida, including a list of which known groups constitute an associated group of the Islamic State or al-Qa'ida;
 (v)an adherent of the Islamic State or al-Qa'ida, including a list of which known groups constitute an adherent of the Islamic State or al-Qa'ida; and
 (vi)a group aligned with the Islamic State or al-Qa'ida, including a description of what actions a group takes or statements it makes that qualify it as a group aligned with the Islamic State or al-Qa'ida.
 (B)An assessment of the relationship between all identified Islamic State or al-Qa'ida affiliated groups, associated groups, and adherents with Islamic State leadership or core al-Qa'ida.
 (C)An assessment of the strengthening or weakening of the Islamic State or al-Qa'ida, its affiliated groups, associated groups, and adherents, from January 1, 2010, to the present, including a description of the metrics that are used to assess strengthening or weakening and an assessment of the relative increase or decrease in violent attacks attributed to such entities.
 (D)An assessment of whether an individual can be a member of core al-Qa'ida if such individual is not located in Afghanistan or Pakistan.
 (E)An assessment of whether an individual can be a member of core al-Qa'ida as well as a member of an al-Qa'ida affiliated group, associated group, or adherent.
 (F)A definition of defeat of the Islamic State or core al-Qa'ida. (G)An assessment of the extent or coordination, command, and control between the Islamic State or core al-Qa'ida and their affiliated groups, associated groups, and adherents, specifically addressing each such entity.
 (H)An assessment of the effectiveness of counterterrorism operations against the Islamic State or core al-Qa'ida, their affiliated groups, associated groups, and adherents, and whether such operations have had a sustained impact on the capabilities and effectiveness of the Islamic State or core al-Qa'ida, their affiliated groups, associated groups, and adherents.
 (4)FormThe report under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
 (b)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following: (1)The congressional intelligence committees.
 (2)The Committees on Armed Services of the House of Representatives and the Senate. (3)The Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate.
						705.Report on effects of data breach of Office of Personnel Management
 (a)ReportNot later than 120 days after the date of the enactment of this Act, the President shall transmit to the congressional intelligence committees a report on the data breach of the Office of Personnel Management disclosed in June 2015.
 (b)Matters includedThe report under subsection (a) shall include the following: (1)The effects, if any, of the data breach on the operations of the intelligence community abroad, including the types of operations, if any, that have been negatively affected or entirely suspended or terminated as a result of the data breach.
 (2)An assessment of the effects of the data breach on each element of the intelligence community. (3)An assessment of how foreign persons, groups, or countries may use the data collected by the data breach (particularly regarding information included in background investigations for security clearances), including with respect to—
 (A)recruiting intelligence assets; (B)influencing decisionmaking processes within the Federal Government, including regarding foreign policy decisions; and
 (C)compromising employees of the Federal Government and friends and families of such employees for the purpose of gaining access to sensitive national security and economic information.
 (4)An assessment of which departments or agencies of the Federal Government use the best practices to protect sensitive data, including a summary of any such best practices that were not used by the Office of Personnel Management.
 (5)An assessment of the best practices used by the departments or agencies identified under paragraph (4) to identify and fix potential vulnerabilities in the systems of the department or agency.
 (c)BriefingThe Director of National Intelligence shall provide to the congressional intelligence committees an interim briefing on the report under subsection (a), including a discussion of proposals and options for responding to cyber attacks.
 (d)FormThe report under subsection (a) shall be submitted in unclassified form, but may include a classified annex.
					706.Report on hiring of graduates of Cyber Corps Scholarship Program by intelligence community
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence, in coordination with the Director of the National Science Foundation, shall submit to the congressional intelligence committees a report on the employment by the intelligence community of graduates of the Cyber Corps Scholarship Program. The report shall include the following:
 (1)The number of graduates of the Cyber Corps Scholarship Program hired by each element of the intelligence community.
 (2)A description of how each element of the intelligence community recruits graduates of the Cyber Corps Scholar Program.
 (3)A description of any processes available to the intelligence community to expedite the hiring or processing of security clearances for graduates of the Cyber Corps Scholar Program.
 (4)Recommendations by the Director of National Intelligence to improve the hiring by the intelligence community of graduates of the Cyber Corps Scholarship Program, including any recommendations for legislative action to carry out such improvements.
 (b)Cyber Corps Scholarship Program definedIn this section, the term Cyber Corps Scholarship Program means the Federal Cyber Scholarship-for-Service Program under section 302 of the Cybersecurity Enhancement Act of 2014 (15 U.S.C. 7442).
					707.Report on use of certain business concerns
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees a report on the representation, as of the date of the report, of covered business concerns among the contractors that are awarded contracts by elements of the intelligence community for goods, equipment, tools, and services.
 (b)Matters includedThe report under subsection (a) shall include the following: (1)The representation of covered business concerns as described in subsection (a), including such representation by—
 (A)each type of covered business concern; and (B)each element of the intelligence community.
 (2)If, as of the date of the enactment of this Act, the Director does not record and monitor the statistics required to carry out this section, a description of the actions taken by the Director to ensure that such statistics are recorded and monitored beginning in fiscal year 2016.
 (3)The actions the Director plans to take during fiscal year 2016 to enhance the awarding of contracts to covered business concerns by elements of the intelligence community.
 (c)Covered business concerns definedIn this section, the term covered business concerns means the following: (1)Minority-owned businesses.
 (2)Women-owned businesses. (3)Small disadvantaged businesses.
 (4)Service-disabled veteran-owned businesses. (5)Veteran-owned small businesses.
						BOther matters
 711.Use of homeland security grant funds in conjunction with Department of Energy national laboratoriesSection 2008(a) of the Homeland Security Act of 2002 (6 U.S.C. 609(a)) is amended in the matter preceding paragraph (1) by inserting including by working in conjunction with a National Laboratory (as defined in section 2(3) of the Energy Policy Act of 2005 (42 U.S.C. 15801(3))),  after plans,.
				712.Inclusion of certain minority-serving institutions in grant program to enhance recruiting of
 intelligence community workforceSection 1024 of the National Security Act of 1947 (50 U.S.C. 3224) is amended— (1)in subsection (c)—
 (A)in paragraph (1), by striking historically black colleges and universities and Predominantly Black Institutions and inserting historically black colleges and universities, Predominantly Black Institutions, Hispanic-serving institutions, and Asian American and Native American Pacific Islander-serving institutions; and
 (B)in the subsection heading, by striking historically black and inserting certain minority-Serving; and (2)in subsection (g)—
 (A)by redesignating paragraph (5) as paragraph (7); and (B)by inserting after paragraph (4) the following new paragraphs (5) and (6):
							
 (5)Hispanic-serving institutionThe term Hispanic-serving institution has the meaning given that term in section 502(a)(5) of the Higher Education Act of 1965 (20 U.S.C. 1101a(a)(5)).
 (6)Asian American and Native American Pacific Islander-serving institutionThe term Asian American and Native American Pacific Islander-serving institution has the meaning given that term in section 320(b)(2) of the Higher Education Act of 1965 (20 U.S.C. 1059g(b)(2))..
						
	Passed the House of Representatives December 1, 2015.Karen L. Haas,Clerk
	December 2, 2015Received; read twice and placed on the calendar
